Citation Nr: 0033721	
Decision Date: 12/27/00    Archive Date: 01/03/01	

DOCKET NO.  99-11 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for gouty 
arthritis, currently rated 40 percent disabling.

2.  Entitlement to an increased evaluation for essential 
hypertension with ischemic changes, currently rated 
20 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

R. A. Caffrey, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
September 1977.  This is an appeal from a March 1999 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office (RO), Cleveland, Ohio, which confirmed and continued 
40 percent and 20 percent evaluations, respectively, for the 
veteran's gouty arthritis and essential hypertension with 
ischemic changes and which denied entitlement to a total 
rating based on individual unemployability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's gouty arthritis is manifested by some 
limitation of motion and complaints of pain involving 
multiple joints.  The gouty arthritis has not been shown to 
be an active process. 

3.  The gouty arthritis has not resulted in weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods.  

4.  The veteran's essential hypertension is manifested by 
diastolic pressure predominantly 120 or more.  

5.  The veteran was born in October 1952 and has completed 
high school.  He has been employed as a janitor and truck 
driver.  He has not been employed on a regular basis for many 
years.

6.  The evidence does not establish that the veteran's 
service-connected disabilities alone are of such nature and 
severity so as to preclude him from engaging in all types of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 40 percent for the veteran's 
gouty arthritis is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991) amended by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.655, 4.71a, Diagnostic Codes 5002-5017 (2000). 

2.  An evaluation of 40 percent for the veteran's essential 
hypertension with ischemic changes is warranted.  38 
U.S.C.A.§§  1155, 5107; 38 C.F.R. §  4.7, 4.104, Diagnostic 
Code 7101 (2000).

3.  The veteran is not unemployable solely as a result of 
service-connected disability.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that, in connection with the veteran's 
claims, the regional office obtained all relevant medical 
records and also furnished the veteran a VA examination.  
Accordingly, the Board considers that all necessary notice 
has been furnished and that the VA duty to assist the veteran 
with regard to his claims has been fulfilled.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096,___, (2000) (to be codified at 38 U.S.C.§§ 5103 and 
5103A). 




I.  The Claim for an Increased Evaluation for Gouty
Arthritis, Currently Rated 40 Percent Disabling

The veteran's service medical records reflect that he was 
seen in December 1976 with a complaint of a jammed right 
hallux with pain and swelling in the right first metatarsal.  
An X-ray study showed a small chip fracture and punched out 
appearance.  The impressions were gout and traumatic 
arthritis.  

The veteran's initial claim for VA disability benefits was 
submitted in December 1977.  His claim was denied by the 
regional office on the basis that he had failed to report for 
a VA examination scheduled in March 1978.  

In May 1980, the veteran reopened his claim for service 
connection for gouty arthritis and hypertension.  

When the veteran was examined by the VA in September 1980, 
there was no swelling or tenderness of the elbows and both 
elbows had a full range of motion.  There was no swelling of 
the left great toe, but there was tenderness with pressure.  
There was a full range of motion of the toe.  There was no 
swelling or tenderness of the right ankle and the ankle had a 
full range of motion.  The diagnoses included gouty 
arthritis.  

By rating action dated in February 1981, service connection 
was established for gouty arthritis, rated noncompensable 
under Diagnostic Code 5017.

The veteran was again afforded a VA examination in September 
1982.  The first metatarsophalangeal joints of the feet were 
slightly enlarged and tender.  They were not red or hot.  
Range of motion of the ankles was essentially normal.  The 
other joints were essentially normal.  

By rating action dated in October 1982, the evaluation for 
the veteran's gouty arthritis was increased from zero percent 
to 20 percent, effective from December 1981.  The condition 
was rated under Diagnostic Code 5017-5002.  

The veteran appealed for a higher evaluation for the gouty 
arthritis and in July 1984 the appeal was denied by the Board 
of Veterans' Appeals.  

In a January 1985 rating action, the 20 percent evaluation 
for the veteran's gouty arthritis was confirmed and 
continued.  He appealed from that decision and in June 1987, 
the Board affirmed the 20 percent evaluation for the gouty 
arthritis.  

In October 1989, the veteran submitted a claim for an 
increased rating for the gouty arthritis.  

When the veteran was examined by the VA in December 1989, 
findings were made, including tenderness to palpation at the 
base of the metatarsophalangeal joints of both big toes and 
warmth over the metatarsophalangeal joints of the big toes.  
There were also warmth over the left elbow and tenderness to 
palpation of the left elbow.  He had a warm swollen nodule 
near the left elbow.  He had tenderness to palpation over the 
left middle finger.  There was no obvious limitation of range 
of motion.  

In a February 1990 rating action, the evaluation for the 
veteran's gouty arthritis was increased from 20 percent to 
40 percent effective from October 1989.  

In June 1998 a claim for an increased rating for the 
veteran's gouty arthritis was submitted on his behalf.

The veteran was afforded a VA examination in December 1998.  
He stated that he had occasional bouts of swelling in his 
hands and feet brought on by any kind of exertion.  His usual 
treatment was heat, rest and elevation.  He stated that it 
might take as long as one to two weeks for the swelling and 
inflammation to subside.  He stated that he used crutches on 
occasion.  He had worn a brace on occasion and also had to 
use a wheelchair on occasion because of the pain and swelling 
in his extremities.  He stated that his arthritis flared up 
especially in cold weather.  That could result in total body 
stiffness and general muscle pain.  He also stated that he 
had developed nodules around some of his joints, such as his 
elbows and fingers.  He said he occasionally required 
assistance with dressing and feeding.  

On examination of the upper extremities, the veteran had a 
full passive motion of the shoulders, elbows, wrists and 
fingers.  He could make a tight fist and fully extend all the 
fingers.  His strength was 4/5, being slightly weak in 
comparison with the expected normal.  The veteran expressed 
pain when testing the strength of his hands, elbows and 
shoulders.  His joints were reported to have pain with all 
motion from the beginning to the end.  

On examination of the hips, flexion was to 120 degrees.  He 
had full extension.  Back extension was to 5 degrees.  He had 
some discomfort with abduction that was to 15 degrees.  
Internal and external rotation was normal.  The veteran 
expressed some discomfort on moving the hips.  His knees had 
flexion from zero degrees to 120 degrees.  There was some 
medial and lateral joint line tenderness on stress.  The 
McMurray's and drawer tests were negative.  The Lachman's 
test was also negative.  The patellar grind test was 
positive, bilaterally.  There were some palpable osteophytes 
on both patellae.  Standing, the veteran had a 10-degree 
varus deformity, bilaterally.  He walked with a slow, 
shuffling gait.  He had pes planus, bilaterally.  He stated 
that he could not rise up on his tiptoes because of pain.  He 
could not walk with the toes off the floor on the heels 
because of pain.  When asked to do a deep knee bend, the 
veteran was able to flex both hips and the knees to about 
90 degrees and both feet were kept flat on the floor.  There 
were some palpable nodules on the posterior aspect of both 
elbows, most likely representing tophi.  There was no 
deformity of the wrist joints, metacarpophalangeal joints, 
proximal interphalangeal or distal interphalangeal joints.  
There was some ulnar and radial joint line tenderness in the 
fingers of the left hand with direct pressure to both of 
those areas.  

The diagnoses included degenerative joint disease of the left 
wrist, degenerative joint disease of the hands, bilateral 
flatfeet, osteoarthritis of the great toes and degenerative 
joint disease of the right ankle.  

The examiner commented that the veteran had been notified by 
regular and certified mail of cardiology appointments for 
which he failed to report.  He also failed to complete the 
required laboratory studies requested for the examination.  

In a statement received in January 2000, the veteran's mother 
related that the veteran was having problems as a result of 
his gouty arthritis.  She stated that it crippled him so 
badly that he had to be waited on hand and foot.  They had to 
place him in the tub in order to bathe him and also had to 
feed him.  She attached color photographs reflecting the 
veteran's lower extremities.  

Gout is rated as rheumatoid arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5017.

A 40 percent evaluation is warranted for rheumatoid arthritis 
when there are symptom combinations productive of a definite 
impairment of health, objectively supported by examination 
findings or when incapacitating exacerbations occur three or 
more times a year.  38 C.F.R. 4.71a, Diagnostic Code 5002.  A 
60 percent evaluation requires a weight loss and anemia 
productive of a severe impairment of health, or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number of exacerbations if they occur over 
prolonged periods.  Id.

In this case, the recent VA examination disclosed that the 
veteran has some limitation of motion of multiple joints and 
he complained of pain on motion of the joints.  However, the 
examiner indicated that there was no deformity of the wrist 
joints, metacarpophalangeal joints, proximal interphalangeal 
or distal interphalangeal joints.  The veteran did not report 
for laboratory studies to determine whether his gouty 
arthritis is currently an active process.  See 38 C.F.R. § 
3.655 (if a veteran fails to report without good cause for a 
VA examination scheduled in conjunction with a claim for 
increase, "the claim shall be denied.").  The evidence does 
not establish that he has had a weight loss and anemia 
productive of severe impairment of health or that he has had 
severely incapacitating exacerbations occurring four or more 
times a year or a fewer number over prolonged periods of time 
so as to warrant entitlement to the next higher evaluation of 
60 percent for the gouty arthritis under the provisions of 
Diagnostic Code 5002.  The Board also finds that the 40 
percent disability evaluation encompasses the veteran's 
functional impairment due to pain.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000).  Accordingly, under the circumstances, it 
follows that favorable action in connection with the 
veteran's appeal for an increased evaluation for his gouty 
arthritis is not in order.  

II.  The Claim for an Increased Evaluation for Essential 
Hypertension
with Ischemic Changes, Currently Rated 20 Percent Disabling

The veteran's service medical records reflect that, when he 
was examined for separation from service, a blood pressure 
reading of 138/90 was recorded.  

Office records from a private physician reflect that the 
veteran was seen on several occasions in 1977 and blood 
pressure readings ranging from 140/100 to 170/100 were 
recorded.  

When the veteran was afforded the VA examination in September 
1980, blood pressure readings of 164/114, 168/114, and 
172/116 were recorded.  The heart had a regular rhythm with 
no murmurs.  There was no clinical evidence of cardiomegaly.  
The diagnoses included hypertension.  

In the February 1981 rating action, service connection was 
granted for hypertension, rated 20 percent disabling under 
Diagnostic Code 7101.  

When the veteran was examined by the VA in September 1982, 
various elevated blood pressure readings were recorded.  In 
the October 1982 rating action, the 20 percent evaluation for 
the veteran's hypertension was confirmed and continued.  The 
veteran appealed for a higher rating for the essential 
hypertension and in July 1984, the Board denied the appeal.  

When the veteran was examined by the VA in September 1984, 
elevated blood pressure readings were again recorded.  In the 
January 1985 rating action, the 20 percent evaluation for the 
veteran's hypertension was confirmed and continued.  He 
appealed from that decision and in June 1987 the Board denied 
the appeal.

When the veteran was examined by the VA in December 1989, 
blood pressure readings of 150/88, 148/116 and 152/108 were 
recorded.  Examination of the heart showed tachycardia.  
There were normal S1, S2, S3 and S4 sounds.  There were no 
murmurs or gallops.  

In the February 1980 rating action, the 20 percent evaluation 
for the veteran's hypertension was confirmed and continued.  

In June 1998 a claim for an increased rating for the 
veteran's essential hypertension was submitted on his behalf.

When the veteran was afforded the VA examination in December 
1998, he stated that he took Diltiazem for his blood 
pressure.  He also took Allopurinol and Indocin.  On 
examination of the heart, the point of maximum impulse was at 
the midclavicular line at the fifth intercostal space.  There 
was a regular rate and rhythm.  There was a Grade II to 
III/VI holosystolic murmur.  There were no bruits noted.  His 
pulses were two plus at the radial arteries, bilaterally.  
There was no edema of the lower extremities.  A blood 
pressure reading sitting was 180/120.  With the veteran lying 
down, the blood pressure reading was 180/120 and with the 
veteran standing, the blood pressure reading was 180/130.  An 
electrocardiogram showed a normal sinus rhythm.  There was a 
T-wave abnormality and it was indicated that lateral ischemia 
should be considered.  A chest X-ray study showed that the 
heart was not enlarged.  

A 20 percent evaluation is provided for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
when the diastolic pressure is predominantly 110 or more or 
the systolic pressure is predominantly 200 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  A 40 percent 
evaluation is provided when the diastolic pressure is 
predominantly 120 or more.  Id.

In this case, when the veteran was afforded the VA 
examination in December 1998, the diastolic blood pressure 
readings were all 120 or more.  Accordingly, under the 
circumstances, and resolving the benefit of the doubt in the 
veteran's favor to this extent, it follows that entitlement 
to the next higher evaluation of 40 percent for the veteran's 
essential hypertension under the provisions of Diagnostic 
Code 7101 is in order.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7101.

III.  The Claim for a Total Rating Based on Individual 
Unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

In this case, the record reflects that the veteran has 
established service connection for gouty arthritis, rated 
40 percent disabling and essential hypertension with ischemic 
changes, now also rated 40 percent disabling.  The combined 
rating for the service-connected disabilities is 60 percent.  

In his claim for a total rating based on individual 
unemployability in May 1998, the veteran indicated that he 
was born in October 1952.  Thus, he is now 48 years of age.  
He reported that he had completed high school.  He indicated 
that the most he had ever earned in any one year had been 
$30,000 in 1978 as an employee of a telephone company.  He 
stated that he had last worked on a full-time basis in August 
1979 and that he had become too disabled to work as of that 
time.  He indicated that his last employment had been as a 
janitor for Goodwill Industries from November 1997 to January 
1998 and that his earnings had been $100 per month.  He had 
worked 40 hours per week.

In connection with the veteran's claim, his representative 
submitted a discussion of Generally Accepted Vocational 
Principles by Chrisann Shiro-Geist, Ph.D., including 
discussions of the factors involved in light work, medium 
work, heavy work and very heavy work.  The representative 
also submitted a guide to the evaluation of permanent 
impairment prepared by the American Medical Association.  

The record discloses that the veteran has had difficulty 
obtaining and retaining gainful employment for many years and 
in May 1984 was found medically unsuitable for the position 
of carrier/clerk by the United States Post Office.  However, 
in March 1984, he was notified by a city public school system 
that he had successfully passed the Civil Service test for 
the position of school bus driver and that some part-time 
positions were available at the current time.  In an October 
1984 report, a counseling psychologist for the VA Vocational 
Rehabilitation Program indicated that it appeared at the 
current time that training and/or employment were not 
feasible for the veteran given his medical conditions.  It 
was indicated that there was some question as to whether or 
not the entire problem was physical and that there seemed to 
be some question as to the veteran's psychosocial adjustment 
to his disability problem.  There is also of record a report 
by the Social Security Administration received in September 
1986 that the evidence did not show that the veteran's 
conditions had prevented him from working on or before March 
31, 1986, when his Social Security coverage ended.  The 
veteran stated that he had been unable to work because of 
gouty arthritis and hypertension.  However, it was found that 
the medical evidence showed that, although his blood pressure 
was elevated at times, it had not resulted in severe 
complications.  The medical evidence also reflected that he 
had gouty arthritis involving his ankles, large toes and 
right elbow, but that, while he might have pain and 
stiffness, X-rays showed no significant damage to those 
joints and the veteran could walk without aids. 

In a September 1989 report by the VA vocational 
rehabilitation panel, it was indicated that, although the 
veteran suffered from gouty arthritis and hypertension, the 
problem seemed to be exacerbated by his declining to follow 
the recommended diets that had been prescribed for him.  The 
veteran claimed that he was unable to work and often had poor 
performances in evaluation situations and training situations 
documenting that.  It was believed that the veteran had 
attempted to make his failures reflect a problem with his 
service-connected disabilities; however, it was indicated 
that the noncooperation of the veteran placed limits beyond 
what his disabilities would on what type of work he could be 
able to do.  It was felt that the veteran had not made a 
reasonable effort to participate in an evaluation in order to 
make a determination as to what type of training and 
subsequent employment might be suitable.  

The record also reflects that the veteran was hospitalized by 
the VA in May 1985 because of cocaine abuse.  It was 
indicated that he had been using cocaine and another drug 
heavily since 1976 and had recently been using more and more.  

As noted previously, when the veteran was examined by the VA 
in December 1998, there were some limitation of motion of 
various joints and pain on movement of the joints.  Several 
elevated blood pressure readings were recorded reflecting 
diastolic readings of 120 or more.  However, the evidence 
does not establish that the manifestations of the service-
connected conditions alone are of such extent and severity so 
as to prevent the veteran from engaging in all types of 
substantially gainful employment.  It appears that 
nonservice-connected conditions, such as psychological 
problems may have contributed to his unemployment.  
Accordingly, under the circumstances, it follows that 
entitlement to a total rating based on individual 
unemployability due to service-connected disability is not 
warranted.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

The Board has carefully reviewed the entire record in this 
case; however, except as to the limited extent discussed 
above, the Board does not find the evidence to be so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  








ORDER

Entitlement to an increased evaluation for hypertension with 
ischemic changes from 20 percent to 40 percent is established 
subject to the laws and regulations governing the award of 
monetary benefits.  The appeal is granted to this extent.

Entitlement to an increased evaluation for gouty arthritis 
and to a total rating based on individual unemployability is 
not established.  To this extent, the appeal is denied.


		
D. J. DRUCKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

